McCLELLAN, J.
We concur with the judge of the city court in the construction put upon the deed of John M. Swanson to his wife, Mary L. Swanson, namely, that the instrument invests in the grantee, Mrs. Swanson, an absolute estate in fee, and. confers upon her an absolute power of alienation as well after the death as during the life of the grantor, subject only to the contingency, provided for in its last clause and having reference solely to alienations after the death of the grantor, that if John M. Swanson should by will name a trustee or guardian of and for their children, the consent of such trustee or guardian indorsed upon or embodied in any conveyance of the property should be necessary'to enable Mrs. Swanson to alienate said property. While John M. Swanson survives, and after his death, if he should make no appointment by will of such guardian or trustee, Mrs. Swanson’s power to convey in the manner contemplated in the contract with Munger is absolute.
The decree overruling the demurrer to the bill of complaint is, therefore, affirmed,